Case: 11-41065     Document: 00511932055         Page: 1     Date Filed: 07/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 24, 2012
                                     No. 11-41065
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EUGENIA ORTIZ-PENA, also known as Oralia Balderas,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-501-1


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender (FPD) appointed to represent Eugenia Ortiz-
Pena has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Ortiz-Pena has filed a response and has moved to relieve
appointed counsel and to appoint new counsel.
        To the extent that Ortiz-Pena raises claims of ineffective assistance of
counsel, the record is insufficiently developed to allow consideration at this time

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-41065   Document: 00511932055      Page: 2   Date Filed: 07/24/2012

                                  No. 11-41065

of her claims; such claims generally “cannot be resolved on direct appeal when
the claim[s] ha[ve] not been raised before the district court since no opportunity
existed to develop the record on the merits of the allegations.” United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted). We have reviewed counsel’s brief and the relevant portions of
the record reflected therein, as well as Ortiz-Pena’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Ortiz-Pena’s motion to relieve counsel and appoint new counsel is
DENIED. The FPD’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                        2